Citation Nr: 1114996	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbosacral strain.  The Veteran timely appealed that decision.

The issue of an increased evaluation for his left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that this case was remanded by the Board in December 2009 in order for a VA examination to be performed.  Such a VA examination was scheduled at the Manchester VA Medical Center in April 2010, at which time the Veteran informed VA that he had moved to Arizona, and wished to reschedule his examination with the Phoenix VA Medical Center.  

The record demonstrates that the Veteran failed to report to his examination at the Phoenix VA Medical Center in November 2010.  However, the record does not demonstrate that the Veteran was ever informed of this examination prior to the examination.  In fact, it appears that the Veteran was informed that he would be receiving a letter regarding the scheduling of his VA examination in December 2010 after he supposedly failed to report to his scheduled examination in November 2010.  

Thus, in order to make sure the Veteran had notification of his examination that he supposedly failed to report to, the Board finds that this case must again be remanded in order for a VA examination to be scheduled and conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine whether his claimed lower back disorder is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any lumbar spine disorder found.  The examiner is then asked to opine whether any lumbar spine disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as the result of military service.  The VA examiner should specifically address the Veteran's lower thoracic strain in service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

VA should send the Veteran a letter noting the scheduled time and place for the VA examination and a copy of that letter should be placed in the claims file.

The Veteran is hereby notified that a failure to report to this examination will result in a decision being made on the current evidence of record.  

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lower back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



